Citation Nr: 1429516	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-25 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to September 13, 2011.

2.  Entitlement to an evaluation in excess of 50 percent for PTSD, from September 13, 2011.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from May 1968 to February 1970, April 1972 to March 1973, and December 1973 to December 1977. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board remanded this case to the RO for additional development in January 2013.  At the time, the Board characterized the claim on appeal more broadly to include all periods of time in question.  Since then, however, it has become clear that the Veteran's PTSD symptoms differed during certain time periods over the course of this appeal, warranting the assignment of separate, staged evaluations.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (applicable in claims for increased evaluations); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (applicable in claims for higher initial evaluations).  The Board has therefore recharacterized the appeal to include two claims covering two separate periods of time.  

The Board addresses the claim of entitlement to an evaluation in excess of 50 percent for PTSD, from September 13, 2011, in the REMAND section of this decision, below, and REMANDS this claim to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to September 13, 2011, the Veteran's PTSD caused occupational and social impairment, but not total, with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.   



CONCLUSION OF LAW

The criteria for entitlement to a 70 percent evaluation for PTSD, prior to September 13, 2011, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.126, 4.130, DC 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

In this case, as explained below in the Remand section of this decision, VA has not yet satisfied its duty to assist the Veteran in the development of this appeal.  However, given the Board's fully favorable decision with regard to the time period in question (Veteran requested a 70 percent evaluation), whether VA complied with its duties is irrelevant.  Rather, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. 
§ 20.1102 (2013); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim). 

II.  Analysis 

The Veteran seeks an increased evaluation for his PTSD.  According to written statements dated July 2008 and June 2010, his PTSD symptoms, including flashbacks, nightmares, anger, a tendency to avoid crowds, a desire to be alone, and problems with his family, wife and children, are severe, causing serious industrial and social functioning and deficiencies in most areas and warranting a 70 percent evaluation.  The Board agrees.

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2013). 

The RO has rated the Veteran's PTSD as 50 percent disabling pursuant to DC 9411, according to the General Rating Formula for Mental Disorders (formula).  Under this formula, a 50 percent evaluation is assignable when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130, DC 9411.  

A 70 percent evaluation is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms noted above are meant to represent examples that might be indicative of a certain evaluation.  The list is not exhaustive and, for the Board to assign a specific evaluation, it need not find all or even some of the symptoms present.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence establishes that the Veteran experiences other symptoms that cause occupational or social impairment equivalent to that which would be caused by the symptoms noted above, the appropriate equivalent evaluation is to be assigned.  Id. at 443; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

During a VA examination conducted in September 2008, an examiner found the Veteran's PTSD and indistinguishable depression to be causing occupational and social impairment, but not total, with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  He assigned the Veteran a GAF score of 45 and noted that the Veteran was argumentative at work with co-workers and supervisors, difficult to get along with, did not always go to work, had trouble concentrating, had strained relationships with immediate family members, was confused when driving and depressed.  See Board-adopted Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV) (GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job)), and noted that the Veteran had anger and social isolation.  

Other medical professionals confirmed this level of severity of the Veteran's PTSD, including in September 2008 when a treatment provider noted isolation despite the Veteran being close to his wife.  On that date, the Veteran reported a recent lay off from work.  During individual and group therapy at the Memphis Vet Center through 2010, counselors described PTSD symptoms similar to those noted during the September 2008 VA examination, symptoms upon which the VA examiner relied in finding deficiencies in most areas of the Veteran's life secondary to PTSD.  These findings are sufficient to support the assignment of a 70 percent evaluation under DC 9411, prior to September 13, 2011.


ORDER

A 70 percent evaluation for PTSD, prior to September 13, 2011, is granted.


REMAND

The Board remanded this case to the AOJ in January 2013 for the purpose of obtaining and associating with the claims file outstanding treatment reports from the Memphis Vet Center (center).  The AOJ accomplished this task, but as the representative points out in a September 2013 Hearing Memorandum, when the center sent the reports, it did not select the Veteran's Global Assessment of Functioning (GAF) scores for display.  According to the actual reports, the center also did not select for display the Veteran's military histories or intake assessments.  This information is pertinent to the remanded claim and should be secured.  

In addition, there is some question in the record regarding whether PTSD caused the Veteran to stop working.  Information addressing this matter is needed.  

Accordingly, this claim is REMANDED for the following development and consideration:

1.  Obtain and associate with the claims file all of the Veteran's GAF scores, intake assessments and military histories, which were previously not displayed, but are part of the Veteran's treatment records from the Memphis Vet Center.

2.  Contact the Veteran and inform him that it is his responsibility to obtain information from his previous employer supporting his assertion that he voluntarily agreed to a lay off to keep from getting fired and hurting someone at work.

3.  After the above action is completed, transfer this claims file to a VA examiner for opinions as to: 
(a) whether the Veteran's PTSD markedly interferes with his employability; and (b) whether the PTSD and other service-connected employees, considered collectively, render the Veteran unable to obtain or retain employment.  

4.  After the above development is completed, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


